Citation Nr: 1039240	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  10-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant has alleged service in support of the Armed Forces 
of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appellant and his daughter testified before the undersigned 
Acting Veterans Law Judge in September 2010.  A copy of this 
hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces, 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino 
Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2009); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. §§ 3.41, 3.203 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence he is expected to provide.  In the case 
at hand, the service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Under the circumstances, there is no 
possibility that the appellant's claim for benefits might be 
substantiated.  Accordingly, further consideration of the 
provisions of the VCAA is not necessary in this case.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) 
requires that the RO Decision Review Officer (DRO) or Veterans 
Law Judge (VLJ) who conducts a hearing fulfill two duties to 
comply with the above the regulation. These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to suggest 
the submission of evidence that may have been overlooked.  At the 
time of the hearing, the undersigned and the appellant discussed 
the narrow issue on appeal.  The appellant discussed the reason 
why his service was not certified - the determinative issue in 
this case.  The appellant indicated knowledge of the evidence 
needed to substantiate the claim and the issue was discussed in 
detail at the time of the hearing.  After review of the hearing 
testimony, the Board can find no prejudice under the holding of 
Bryant.

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.  

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service, which is service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces; and was discharged or released from service 
under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD 214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department under the following conditions:  
(1) the evidence is a document issued by the service department; 
(2) the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that 
there is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without verification 
from the appropriate service department".  The Court has found, 
however, that VA may accept United States service department 
documents or seek certification of service, but once 
certification is received, VA is bound by that certification.  
See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration 
of 21 Vet. App. 202 (2007).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 
539 F.3d 1373 (2008), found that VA must ensure that service 
department certifications as to whether an individual served in 
the Armed Forces of the United States are based on all available 
evidence, including any evidence of service that a claimant 
submits to VA.

The appellant has asserted his entitlement to VA benefits based 
on his contended service in the United States Armed Forces in the 
Far East (USAFFE) during World War II.  He has submitted 
documents from the Philippine Army and Philippine Veterans 
Affairs Office.  He has also submitted an affidavit from a 
person, identified as a Captain, who wrote that the appellant 
served under his command.  The purpose of the affidavit was to 
correct an error regarding the spelling of the appellant's last 
name.  The person did not indicate that he served in the United 
States Armed Forces or the years of the appellant's service.  The 
affidavit is dated in May 1974.

VA sought certification of service.  In July 2009, the National 
Personnel Records Center (NPRC) responded that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces.  In a March 2010 notice of disagreement, the 
appellant asserted that it was due to this misspelling of his 
last name that he was not found to have the requisite service 
with the United States Armed Forces.  VA sought re-certification 
based on the different spelling of the appellant's last name and 
a given middle name.  The NPRC again gave a negative response.  
At the time of the Board hearing, the appellant testified that he 
was not found in the NPRC records because he failed to submit his 
name during his service because his officer did not tell him what 
to do.

Significantly, and as noted above, VA is bound by service 
department determinations regarding what constitutes service in 
the Armed Forces of the United States.  Pursuant to the 
submission of evidence, VA sought re-certification, in compliance 
with Capellan.  Subsequent to the negative re-certification, the 
appellant changed the reason that he was not found to have 
requisite service by the NPRC.  Although the appellant now 
asserts that he failed to submit his name during service, if 
taken as credible, this would lead to there being no official 
record of his service.  Without official record of his service, 
there is no basis to find that he had service with the United 
States Armed Forces.  Under the circumstances, and given that the 
appellant has failed to meet the most basic requirement of a 
claim for payment from the Filipino Veterans Equity Compensation 
Fund, his claim for such benefit must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.   




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


